Citation Nr: 0518178	
Decision Date: 07/01/05    Archive Date: 07/14/05	

DOCKET NO.  04-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of cold 
injury of the left foot. 

2.  Entitlement to an increased rating for residuals of cold 
injury of the right foot. 

(The issue of whether the veteran is entitled to improved 
disability pension benefits based upon his income is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An August 1946 RO decision granted service connection for 
residuals of frozen feet and assigned a 10 percent 
evaluation.  A May 1951 RO decision reduced the evaluation to 
noncompensably disabling, and an August 1952 Board decision 
denied the veteran's appeal therefrom.  A January 1974 rating 
decision, of which the veteran was informed in that same 
month, continued the noncompensable rating.

In March 1984, the veteran filed a claim for "disability 
compensation and/or pension."  An April 1984 rating decision 
continued to deny a compensable evaluation for the veteran's 
service-connected residuals of frozen feet, and the veteran 
was so informed by a letter dated April 13, 1984.  

The veteran filed another claim for pension benefits on May 
2, 1984.  On May 3, 1984, the RO sent him a VA Form 21-527, 
Income-Net Worth and Employment Statement, with instructions 
to return it as soon as possible.  He was informed that, if 
the evidence was not received within one year, benefits could 
not be paid before the date of receipt.

On May 22, 1984, the RO received a letter from a U.S. 
Senator, which indicated that the veteran was service 
connected for a period after his military service and was 
interested getting his benefits reinstated.  The letter 
enclosed a statement from the veteran, which indicates that 
he desired to have the 10 percent reinstated that he had 
previously been granted for his service-connected residuals 
of frozen feet.

A May 25, 1984 letter from the RO to the U.S. Senator states, 
in part, that the veteran had recently applied for an 
increased evaluation for his frozen feet, which had been 
denied, and that he had now applied for pension benefits.  
The letter further indicated that the veteran was being 
scheduled for a VA examination and that, on receipt of the 
examination report, his claim for an increased evaluation for 
residuals of frozen feet would be reconsidered, as well as 
his claim for pension.  

The record contains nothing further until 2002.  Apparently, 
the veteran did not return the VA Form 21-527 that was sent 
to him in 1984, and he was not scheduled for the VA 
examination referred to in the May 1984 letter to the U.S. 
Senator.  The record does not indicate that the claim for an 
increased rating for residuals of frozen feet, filed in May 
1984, was ever reconsidered.  Thus, the veteran's May 1984 
claim for an increased rating for his residuals of frozen 
feet remains pending.  The record does not indicate that he 
has been asked to provide evidence concerning the level of 
this disability during the period from May 1983 through June 
2000.

Moreover, the October 2002 RO decision appealed herein 
appears to indicate that service connection was being granted 
for cold injury of the right and left foot, and assigns 20 
percent evaluations for each from May 3, 2002.  A February 
2004 RO decision grants 10 percent evaluations for each foot 
from June 27, 2000, and 30 percent evaluations for each foot 
from April 16, 2002.  Neither of these decisions reflects 
consideration of the claim pending since 1984.

In light of the above, the appeal is REMANDED for the 
following:

1.  Contact the veteran and request that 
he provide the names of all health care 
providers, both VA and non-VA, from whom 
he has received medical care for his 
service-connected residuals of frozen 
feet from May 1983 until the present.  
After obtaining any necessary 
authorization, contact the identified 
health care providers and request copies 
of all records relating to treatment of 
the veteran for residuals of frozen feet 
from May 1983 until June 2000, and 
request copies of any records from June 
2000 to the present that are not already 
contained in the claims file.

2.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


